Citation Nr: 0404665	
Decision Date: 02/19/04    Archive Date: 02/27/04

DOCKET NO.  03-02 556	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent 
for post-traumatic stress disorder (PTSD).  

2.  Entitlement to a total disability rating for compensation 
purposes on the basis of individual unemployability (TDIU).  


REPRESENTATION

Veteran represented by:	Richard A. LaPointe, Attorney-
at-Law


ATTORNEY FOR THE BOARD

T. Hal Smith


INTRODUCTION

The veteran served on active duty from April 1970 to December 
1971.  

This matter is before the Board of Veterans' Appeals (Board) 
on an appeal of rating decisions of the Department of 
Veteran's Affairs (VA) Regional Office (RO) in Denver, 
Colorado.  In a September 2001 rating decision, the RO 
granted service connection for PTSD and assigned a 30 percent 
rating.  In December 2002, the RO denied the increased rating 
and TDIU claims.

The issue of a higher initial evaluation for PTSD is 
reflected on the first page of this decision in accordance 
with Fenderson v. West, 12 Vet. App. 119 (1999).  In 
Fenderson, the U.S. Court of Appeals for Veterans Claims 
(Court) addressed the issue of "staged" ratings and 
distinguished between a veteran's dissatisfaction with an 
initial rating assigned following a grant of service 
connection -- which describes the present case -- and a claim 
for an increased rating of a service connected disability.  
The Court held that where the issue involves an appeal which 
has been developed from the initial rating assigned following 
a grant of service connection, adjudicators must consider 
whether separate, or "staged" ratings may be assigned for 
separate periods of time.  The Court specifically found that 
framing the issue as "entitlement to an increased rating" did 
not sufficiently inform the veteran that the issue actually 
involved any or all of the retroactive period from the 
effective date of the grant of service connection in addition 
to a prospective rating.  Id.  The veteran is not prejudiced 
by the naming of this issue as the Board has not dismissed 
any issue.  The Board notes that the Court has not provided a 
substitute name for this type of issue.  As the regulations 
and rating criteria have been provided, the Board finds no 
prejudice to the veteran in considering the issue as 
entitlement to higher evaluation on appeal from the initial 
grant of service connection.  See Bernard v. Brown, 4 Vet. 
App. 384, 389 (1993).  




FINDINGS OF FACT

1.  The veteran's PTSD is manifested by daily feelings of 
survival guilt, withdrawal from others other than his wife 
and son, nightmares, emotional numbing, irritability, 
intrusive thoughts, feelings of hopelessness and 
helplessness; with Global Assessment of Functioning (GAF) 
scores ranging from 40 to 60.  

2.  The veteran's PTSD is not productive of occupational and 
social impairment with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals that interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  

3.  The veteran has a general equivalency diploma (GED).  He 
last worked full-time as a machinist in 1993.  

4.  The veteran's service-connected PTSD alone does not 
prevent him from securing and following substantially gainful 
employment.  


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation of 50 percent, but 
no higher, for service-connected PTSD have been met.  
38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 4.7, 4.130 Diagnostic Code (DC) 9411 
(2003).  

2.  The criteria for TDIU have not been met.  38 U.S.C.A. 
§§ 1155, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.340, 3.341, 4.16 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

The President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA) on November 9, 2000.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  The new legislation provides 
for, among other things, notice and assistance to claimants 
under certain circumstances.  VA has issued final rules to 
implement the provisions of the VCAA.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  These regulations state that the 
provisions merely implement the VCAA and do not provide any 
additional rights.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.

By way of the September 2001 March 2002, and December 2002 
rating decisions, the December 2002 and February 2003 
statements of the case (SOC), the RO provided the veteran 
with the applicable law and regulations and gave notice as to 
the evidence generally needed to substantiate his claim.  In 
an August 2002 letter and December 2002 statement of the 
case, the RO advised the veteran of the VCAA and of the 
responsibilities of the VA and the claimant are in developing 
the record.  Specifically, the veteran was notified that VA 
would obtain all relevant evidence in the custody of a 
federal department or agency, including VA, Vet Center, 
service department, Social Security, and other federal 
agencies.  He was advised that it was his responsibility to 
either send medical treatment records from his private 
physician regarding treatment, or to provide a properly 
executed release so that VA could request the records for 
him.  The veteran was also asked to advise VA if there were 
any other information or evidence he considered relevant to 
his claim so that VA could help by getting that evidence.  

In regard to processing deadlines, the RO advised the veteran 
to send in any additional information or evidence in support 
of his claim on a certain date, approximately 60 days from 
the date of the letter. The RO further advised the veteran 
that if no information and evidence had been received within 
that time, his claim would be decided based only on the 
evidence the RO had previously received and any VA 
examinations or medical opinions of record.  These 
advisements are in compliance with current statutes.  See 
Veterans Benefits Act of 2003, P.L. 108- 183, § 701, 117 
Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 38 U.S.C. 
§  ____) (permits VA to adjudicate a claim within a year of 
receipt.)  This provision is retroactive to November 9, 2000, 
the effective date of the VCAA.   The Board concludes that VA 
has met its duty to assist in this matter.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
In the instant case, the veteran's service medical records 
(SMRs) and VA and private treatment records were submitted.  
The veteran has not indicated that there was any outstanding 
evidence not already of record.  Therefore, the Board 
concludes that no further assistance to the veteran regarding 
development of evidence is required, and would be otherwise 
unproductive.  See 38 U.S.C.A. § 5103A(b)(3) (West 2002).

In view of the foregoing, the Board finds that all reasonable 
efforts to secure and develop the evidence that is necessary 
for an equitable disposition of the matter on appeal have 
been made by the agency of original jurisdiction.  Every 
possible avenue of assistance has been explored, and the 
veteran has had ample notice of what might be required or 
helpful to establish his claim.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran).  The Board concludes, 
therefore, that a decision on the merits at this time does 
not violate the VCAA, nor prejudice the veteran under Bernard 
v. Brown, 4 Vet. App. 384 (1993).

II.  PTSD

The veteran perfected an appeal as to the assignment of the 
initial rating following the initial award of service 
connection for PTSD.  Therefore, the Board is required to 
evaluate all the evidence of record.  See Fenderson v. West, 
12 Vet. App. 119 (1999).

The RO granted service connection for PTSD with major 
depressive disorder in a September 2001 rating decision 
following review of the veteran's DD-214, the veteran's 
service medical records, the veteran's statements, Social 
Security records, private evaluations from Dr. Gamblin and 
Dr. Hubbel, and VA medical records and examinations from 2000 
to 2001.

In an August 1995 report, Dr. Gamblin diagnosed delayed onset 
of PTSD related to the veteran's Vietnam service and assigned 
a 60 percent GAF rating.  In a January 2000 evaluation, Dr. 
Hubbel diagnosed PTSD.  On evaluation, it was noted that the 
veteran experienced survivor guilt, still saw dying faces, 
had nightmares with intermittent sleep disturbances, 
intrusive thoughts of Vietnam, was hypervigilant and withdrew 
from people.  Dr. Hubbel assigned a GAF of 50.  

VA mental health records revealed that the veteran was seen 
with complaints of social isolation, avoidance of crowds, 
overwhelming sense of guilt for surviving Vietnam, 
irritability, recurring nightmares, flashbacks and intrusive 
thoughts.  After testing, to include the Mississippi PTSD 
Scale, PTSD was diagnosed and a GAF score ranging from 40-50 
were assigned.  

When examined in May 2001, the veteran reported Vietnam 
nightmares, daily guilt, and daily reminders of Vietnam such 
as helicopters.  He reported that he was close to his wife 
and went to church, but did not have any friends.  On 
evaluation, the examiner noted that the veteran spoke in a 
goal-directed manner, had full affect with appropriate 
thought content, had signs of irritability, emotional 
numbing, hopelessness, and helplessness.  The examiner noted 
that while the veteran reported suicide ideation with plan, 
it was not imminent.  There were no signs of psychosis, 
hallucinations, or delusions.  His recent and remote memory 
were grossly intact, and his judgment seemed adequate for the 
situation.  He was oriented to time, place, and person.  He 
also expressed interest in art and said that he supervised 
ceramic instruction.  The diagnosis was PTSD with major 
depression and a GAF of 60.  

VA medical records from February 2001 to December 2002 
revealed that the veteran was seen with PTSD symptoms 
including nightmares, hypervigilance, poor self-esteem, 
survivor guilt, intrusive thoughts, and flashbacks with GAFs 
ranging from 40-55.  At times, the veteran reported that his 
PTSD symptoms were lessening.  At other times, he said that 
there had been an increase in some of the symptoms.  In 
January 2002 he reported that he and his wife had joined a 
new church in an attempt to be more social.  He indicated 
that his marital relationship was improving. He reported that 
he was interested in art and supervised ceramic instruction.  
In March 2002 he was described as stable.  In August 2002, 
the veteran reported that he had made some friends and did 
not feel quite as isolated.  Records indicate that the 
anniversary period in December of traumatic events is 
difficult.  A December 2002 medical record revealed his 
complaints of increased sleep disturbances, nightmares, and 
hypervigilance.  His GAF level during this period was 55.  

In multiple statements and hearing testimony, the veteran 
contended that his PTSD is more severe than the 30 percent 
evaluation currently in effect.  

Disability evaluations are determined by comparing the 
veteran's current symptomatology with the criteria set forth 
in the Schedule For Rating Disabilities.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2002). When rating the 
veteran's service-connected disability, the entire medical 
history must be borne in mind.  Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  In cases where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  However, since the present 
appeal arises from an initial rating decision which 
established service connection and assigned the initial 
disability evaluation, it is not the present level of 
disability which is of primary importance, but rather the 
entire period is to be considered to ensure that 
consideration is given to the possibility of staged ratings; 
that is, separate ratings for separate periods of time based 
on the facts found.  See Fenderson v. West, 12 Vet. App. 119 
(1999).   Where there is a question as to which of two 
disability evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2002).

Under 38 C.F.R. § 4.130, Diagnostic Code 9411, a 30 percent 
evaluation is warranted for PTSD which is productive of 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and normal 
conversation), due to such symptoms as depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss.  A 50 
percent disability evaluation is warranted for PTSD which is 
productive of occupational and social impairment with reduced 
reliability and productivity due to symptoms such as 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks occurring more than once a 
week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g., retention of 
only highly learned material or forgetting to complete 
tasks); impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; and difficulty in 
establishing and maintaining effective work and social 
relationships.  A 70 percent disability evaluation is 
warranted for PTSD which is productive of occupational and 
social impairment with deficiencies in most areas such as 
work, school, family relations, judgment, thinking, or mood 
due to symptoms such as suicidal ideation; obsessional 
rituals which interfere with routine activities; 
intermittently illogical, obscure, or irrelevant speech; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and an inability to establish and maintain 
effective relationships.  A 100 percent evaluation requires 
total occupational and social impairment due to symptoms such 
as gross impairment in thought processes or communication, 
persistent delusions or hallucinations, grossly inappropriate 
behavior, a persistent danger of hurting himself or others, 
an intermittent inability to perform activities of daily 
living (including maintenance of minimal personal hygiene), 
disorientation to time or place, and memory loss for names of 
close relatives, own occupation, or own name.  38 C.F.R. 
§ 4.130, Diagnostic Code 9411 (2002).

According to the Diagnostic and Statistical Manual of Mental 
Disorders, Fourth Edition, (DSM IV), a GAF score of 31-40 is 
defined in the DSM IV as exhibiting some impairment in 
reality testing or communication (speech is at times 
illogical, obscure, or irrelevant) or any major impairment in 
several areas, such as work, school, family relations, 
judgment, thinking or mood (e.g. avoids friends, neglects 
family, unable to work).  A GAF score of 41-50 is defined in 
the DSM IV as serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) OR any 
serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).  
According to the Diagnostic and Statistical Manual of Mental 
Disorders, Fourth Edition, (DSM IV), a GAF score of 51-60 
indicates moderate difficulty in social, occupational, or 
school functioning.  Although the GAF score does not neatly 
fit into the rating criteria, the Board is under an 
obligation to review all the evidence of record.  The Board 
notes that the assignment of the GAF Score expresses the 
extent of impairment due to the manifestations identified.  
The examiner is in the best position to assess the degree of 
the veteran's impairment.  This evidence may not be ignored.  
The Court, in Carpenter v. Brown, 8 Vet. App. 240 (1995), 
recognized the importance of the GAF score and the 
interpretations of the score.

For the period in question, the Board finds that the 
veteran's reported symptomatology more closely approximates 
the criteria required for an evaluation of 50 percent for 
PTSD.  Upon review, the Board notes that the evidence of 
record shows the veteran's complaints of sleep disturbances 
with nightmares, anxiety, intrusive thoughts, flashbacks, 
startle response, and irritability.  In medical records and 
examinations in 2000-2002, the veteran was described as alert 
and oriented and casually groomed.  While suicide ideation 
was noted in May 2001, the examiner indicated that there was 
no imminent plan and assigned a GAF of 60, indicating only 
moderate symptoms.  VA and private medical reports dating 
from 2000 to 2002 do not show any other findings of suicidal 
ideations.  Additionally, medical records from 2000 to 2002 
do not show any complaints of decreased concentration or 
difficulties with memory.   While the veteran's GAF scores 
have ranged from 40 to 60, the majority of the range of 
scores was 45 to 55.  There were no flights of ideas, 
loosening of associations, hallucinations, or suicidal or 
homicidal ideations.  Additionally, there were no findings 
that the veteran's ability to establish and maintain 
effective or favorable relationships with people was severely 
impaired and the psychoneurotic symptoms were of such 
severity and persistence that there was severe impairment in 
the ability to obtain or retain employment.  In fact, the 
veteran reported a good relationship with spouse, that they 
attended church, that he was more social and had made some 
friends, that he volunteered at a nursing home, and that he 
supervised ceramic instruction.  

The veteran is competent to report that, in his view, a 
higher evaluation is warranted for his service-connected PTSD 
symptomatology.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  
While there was one finding of suicide ideation, the examiner 
specifically stated that there were no imminent plans.  
Moreover, such finding was only reported on one occasion.  
The record contains evidence of ongoing group therapy from 
2000 to 2002 and regular mental health evaluations wherein 
homicidal and suicidal ideations were denied.  Moreover, 
there is no evidence that the veteran hospitalized at either 
private or VA facilities on the basis of suicide or homicide 
ideas.  There is no evidence of obsessional rituals which 
interfere with routine activities; intermittently illogical, 
obscure, or irrelevant speech; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene.  
His thought processes were intact and there were no findings 
of delusions, hallucinations.  Additionally, there is no 
evidence that the veteran's ability to establish and maintain 
effective or favorable relationships with people was severely 
impaired and little indication that his impairment results in 
the deficiencies expected for a 70 percent evaluation.   
Therefore, the Board concludes that an evaluation in excess 
of 50 percent for the veteran's PTSD is not warranted.  

Furthermore, the Board notes that there has been no evidence 
to indicate that the veteran exhibited symptoms attributed to 
PTSD warranting a total evaluation.  The is no indication of 
total occupational and social impairment due to symptoms such 
as gross impairment in thought processes or communication, 
grossly inappropriate behavior, a persistent danger of 
hurting himself or others, an intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene), disorientation to time or place, 
and memory loss for names of close relatives, own occupation, 
or own name.  Neither the veteran nor the examiners have 
identified totally incapacitating symptoms bordering on gross 
repudiation of reality, gross impairment of thought processes 
or communication, or grossly inappropriate behavior.

Therefore, the Board concludes that the evidence supports an 
initial evaluation of 50 percent for PTSD; however, the 
preponderance of the evidence is against the veteran's claim 
for an initial evaluation in excess of 50 percent for PTSD.  
The Board has also considered whether a "staged" rating is 
appropriate.  See Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  The record, however, does not support assigning 
different percentage disability ratings during the period in 
question.

Review of the record shows that the RO has considered 
referral of the veteran's service-connected PTSD disability 
for extraschedular consideration pursuant to 38 C.F.R. § 
3.321(b)(1).  In exceptional cases where schedular 
evaluations are found to be inadequate, the RO may refer a 
claim to the Under Secretary for Benefits or the Director, 
Compensation and Pension Service, for consideration of "an 
extra-schedular evaluation commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability or disabilities."  38 C.F.R. § 
3.321(b)(1).  "The governing norm in these exceptional cases 
is: A finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards."  Here, the PTSD has not 
required frequent hospitalizations.  The PTSD, of itself, is 
not shown to cause marked interference with employment.  The 
Board is of the opinion that the 50 percent schedular 
evaluation assigned is adequate to reflect the degree of 
impairment due to PTSD.  Consequently, referral of this claim 
for extraschedular consideration is not warranted.

III.  TDIU

The veteran contended that he was unemployable due to his 
service-connected PTSD disorder.  The veteran completed a GED 
diploma, that he had work experience as a machinist, but had 
not worked full-time since 1993.  

Total disability will be considered to exist when there is 
present any impairment of mind or body, which is sufficient 
to render it impossible for the average person to follow a 
substantially gainful occupation.  Total ratings for 
compensation purposes are authorized for any disability that 
is found to be sufficient to produce unemployability without 
regard to advancing age.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 
3.340, 3.341 (2002).

Consideration of a total evaluation based on unemployability 
requires that, if there is only one service-connected 
disability, it must be rated at 60 percent or more.  If there 
are two or more disabilities, at least one must be rated at 
40 percent or more with the additional service connected 
disabilities to result in a combined evaluation of 70 percent 
or more.  It is further provided that the existence or degree 
of nonservice-connected disabilities or previous 
unemployability status will be disregarded where the 
percentages referred to in this paragraph for the service- 
connected disability or disabilities are met and in the 
judgment of the rating agency such service-connected 
disabilities render the veteran unemployable.  For the above 
purpose of one 60 percent disability, or one 40 percent 
disability in combination, the following will be considered 
as one disability: (1) disabilities of one or both upper 
extremities, or of one or both lower extremities, including 
the bilateral factor, if applicable, (2) disabilities 
resulting from common etiology or a single accident, (3) 
disabilities affecting a single body system, e.g. orthopedic, 
digestive, respiratory, cardiovascular-renal, 
neuropsychiatric, (4) multiple injuries incurred in action, 
or (5) multiple disabilities incurred as a prisoner of war.  
38 C.F.R. § 4.16(a) (2002).

The VA will grant a total rating for compensation purposes 
based on unemployability when the evidence shows that the 
veteran is precluded from obtaining or maintaining any 
gainful employment consistent with his education and 
occupational experience, by reason of his service-connected 
disabilities.   38 C.F.R. §§ 3.340, 3.341, 4.16 (2002).  
Unemployability associated with advancing age or intercurrent 
disability may not be used as a basis for assignment of a 
total disability rating. 38 C.F.R. § 4.19 (2002).  In 
Hatlestad v. Derwinski, 3 Vet. App. 213 (1992), the Court 
referred to apparent conflicts in the regulations pertaining 
to Individual Unemployability benefits.  Specifically, the 
Court indicated that there was a need for discussing whether 
the standard delineated in the controlling regulations was an 
"objective" one based on average industrial impairment or a 
"subjective" one based upon the veteran's actual industrial 
impairment. 

Subsequent thereto, the VA General Counsel concluded that the 
controlling VA regulations generally provided that veterans 
who, in light of their individual circumstances, but without 
regard to age, are unable to secure or follow a substantially 
gainful occupation as a result of service-connected 
disabilities shall be rated totally disabled, without regard 
to whether an average person would be rendered unemployable 
by such circumstances.  Thus, the criteria includes a 
subjective standard.  It was also determined that 
"Unemployability" is synonymous with the inability to secure 
and follow a substantially gainful occupation.  VAOPGCPREC 
75-91 (1991).  In determining whether a veteran is entitled 
to individual unemployability, neither his nonservice-
connected disabilities nor his advancing age may be 
considered.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  
Thus, in deciding the claim, the Board may not favorably 
consider the effects of the veteran's nonservice-connected 
disabilities with respect to their degree of interference 
with the veteran's unemployability.

Indeed, the Court stated that in order for a veteran to 
prevail on a claim for a total compensation rating based on 
individual unemployability, the record must reflect some 
factor, which takes his case outside of the norm.  The sole 
fact that he is unemployed or has difficulty obtaining 
employment is not enough.  The question is whether the 
veteran is capable of performing the physical and mental acts 
required by employment, not whether he can find employment.  
See Van Hoose v. Brown, 4 Vet. App. 361 (1993).  If total 
industrial impairment has not been shown, the VA is not 
obligated to show that a veteran is incapable of performing 
specific jobs in considering a claim for a total rating based 
on individual unemployability.  See Gary v. Brown, 7 Vet. 
App. 229 (1994).

The veteran's only service-connected disability is PTSD, 
currently 50 percent disabling.  The Board has reviewed the 
entire record and has concluded, as discussed above, that the 
veteran's service-connected disability is properly rated.  
Therefore, he does not meet the percentage prerequisites for 
entitlement to TDIU under 38 C.F.R. § 4.16(a) (one disability 
rated at least 60 percent, or a combined rating of 70 percent 
or more, with one service-connected disability rated at 40 
percent or more).  However, the veteran may be entitled to 
TDIU based on extraschedular considerations.  The question to 
be addressed is whether there are unusual circumstances, 
peculiar to this veteran, which prevent him from having the 
usual amount of success to be expected in overcoming the 
handicap of his disabilities.

After a contemporaneous review of the evidence of record, the 
Board finds that the preponderance of the evidence is against 
the veteran's TDIU claim.  While the veteran has contended 
that he is unable to work due his service-connected PTSD, the 
medical documentation of record does not indicate that the 
veteran's service-connected disability alone would preclude 
all forms of substantial employment.  The evidence of record 
includes Social Security Administration (SSA) determination 
awarding SSA benefits on the basis of degenerative disc 
disease with herniated disc surgery, hepatitis C, and PTSD.  
According to the decision, the veteran has a limited 
education with experience in general labor and that his 
impairments prevent walking or standing for extended periods, 
lifting over 25 pounds, and attending to a job due to 
problems with fatigue.   

The Board notes that the record does contain some opinions in 
the file to the effect that the veteran is unemployable.  
However, while the veteran's social worker and counselor 
indicated that the veteran was unable to work, they did not 
indicate that the veteran was unable to secure or follow a 
substantially gainful occupation solely due to his service-
connected PTSD.  Inability to return to a previous occupation 
does not necessarily mean that the veteran is unable to 
engage in any type of gainful activity.  While the Board does 
not wish to minimize the nature and extent of the veteran's 
overall disability, the evidence of record does not support 
the veteran's claim that his service-connected PTSD alone 
prevented him from engaging in substantially gainful 
employment consistent with his education and occupational 
experience, and without regard to age or nonservice-connected 
disabilities.  Thus, the Board concludes that the veteran has 
the education and experience to obtain and maintain 
employment.

Similarly, there is no evidence that the veteran's disability 
picture is so exceptional or unusual to render inapplicable 
the schedular standards and insufficient evidence that the 
veteran is unable to secure substantially gainful employment 
by reason of his service connected disability.  Therefore, 
referral to the Director, Compensation and Pension Service 
for extra-schedular consideration is not warranted. 38 C.F.R. 
§ 4.16(b) (2002).

Therefore, the Board finds that the veteran is not entitled 
to a total disability rating for compensation purposes based 
on individual unemployability.




ORDER

An initial rating of 50 percent, but no more, for PTSD is 
granted, subject to regulations governing monetary benefits.  

Entitlement to a total disability rating for compensation 
purposes based on individual unemployability is denied.




	                        
____________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



